Detailed Action
         Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.
This Action is Non-Final.
                             Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2022,The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buhari (US Patent Application Pub. No: 20200119540 A1) in view of Sugnet et al.(US Patent Application Pub. No: 20140093881 A1).
        As per claim 1,Buhari teaches a communication interface buffer [Fig.3, the communications interface circuit 342], comprising:
        a data bus connection adapted to be coupled to a bus interface contact [Fig.3, an I2C serial bus connection is provided, including a serial clock line 306 (SCL) and a serial data line (SDA)]; 
        an output transistor [Fig.1, a first transistor 101 ], with a first current terminal, a second current terminal and a control terminal, the first current terminal coupled to the data bus connection [Fig.1; Paragraphs 0002;0010, The power circuit includes a first transistor, with a first terminal connected to a first node, a second terminal connected to an input node, and a control terminal connected to a first control node.], the second current terminal coupled to the common potential, and the control terminal adapted to receive a drive signal [paragraphs 0025-0026, The gate drive circuit 110 asserts the signal BGATE_HI at t.sub.2 indicating that the first transistor 101 is fully enhanced….]; and 
        a control circuit [Fig.1,a first control node 111], coupled to the control terminal of the output transistor [Paragraphs 0002;0010;0012,  The gate control terminal of the first transistor 101 is connected to a first control node 111.], wherein the control circuit is configured to: turn off the output transistor during a first interval that starts when the data bus connection is coupled to the bus interface contact [Paragraphs 0016-0017,The power circuit 100 includes shutoff circuitry to selectively turn off one or both of the first and second transistors 101, 102 in order to protect one or both of these transistors in a fault condition.]; and
        turn on the output transistor after the first interval is complete [Paragraphs 0003;0019,….turning a second control transistor on to turn a hot-swap transistor off and disconnect the output node from the blocking transistor, in response to a voltage across the third resistor.]. 
      Buhari doesn’t explicitly discloses a common potential and the second current terminal coupled to the common potential.
      Sugnet discloses a common potential [Fig.3, a common potential]; and 
      the second current terminal coupled to the common potential [Paragraph 0019, FIG. 1 the source 56 and body connection 62 of the ISFET 50 often are coupled to a common potential via the metal contact 68.].
          It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Sugnet's method for performing compression of sequencing data into Buhari’s the power circuit  for the benefit of the sequencing data can be compressed efficiently, and the flow cell can be manufactured efficiently by providing connections suitable for interconnecting with a fluidics delivery system, and the flow cell can be provided with appropriate head space above wells, while minimizing dead volumes encountered by fluids, minimizing small spaces in contact with liquid but not quickly swept clean by flow of a wash fluid through the flow cell, and can be configured to achieve uniform transit time of the flow over the array (Sugnet,[0556]) to obtain the invention as specified in claim 1.

       As per claim 2, Buhari and Sugnet teach all the limitations of claim 1 above, wherein  Sugnet teaches, a communication interface buffer, wherein the first interval ends when a power supply voltage for the communication interface buffer reaches a target level and target stability [Sugnet, paragraph 0836, This is obtained by connecting the input of column buffer 77B 1 to a reference voltage via switch 77B2, during a first, or reference phase of a clock, indicated as the "SH" phase.]. 

      As per claim 3, Buhari and Sugnet teach all the limitations of claim 1 above, wherein Buhari and Sugnet teach, a communication interface buffer [Sugnet, paragraph 0836, This is obtained by connecting the input of column buffer 77B 1 to a reference voltage via switch 77B2, during a first, or reference phase of a clock, indicated as the "SH" phase.], wherein the control circuit includes: a first disable circuit coupled to the control terminal of the output transistor and configured to selectively disable the output transistor [Buhari ,Paragraphs 0003;0019,….turning a second control transistor on to turn a hot-swap transistor off and disconnect the output node from the blocking transistor, in response to a voltage across the third resistor.]; and 
       a second disable circuit coupled to the first disable circuit and configured to selectively disable the first disable circuit [Buhari ,Paragraphs 0003; 0019, ….turning a second control transistor on to turn a hot-swap transistor off and disconnect the output node from the blocking transistor, in response to a voltage across the third resistor.].  

      As per claim 4, Buhari and Sugnet teach all the limitations of claim 3 above, wherein Buhari and Sugnet teach, a communication interface buffer [Sugnet, paragraph 0836, This is obtained by connecting the input of column buffer 77B 1 to a reference voltage via switch 77B2, during a first, or reference phase of a clock, indicated as the "SH" phase.], wherein the first disable circuit includes a first transistor having a first current terminal coupled to the control terminal of the output transistor, a second current terminal coupled to ground, and a control terminal coupled to the second disable circuit [Buhari,Fig.1; Paragraphs 0002;0010; 0025-0026, The power circuit includes a first transistor, with a first terminal connected to a first node, a second terminal connected to an input node, and a control terminal connected to a first control node.].

       As per claim 5, Buhari and Sugnet teach all the limitations of claim 1 above, wherein Buhari and Sugnet teach, a communication interface buffer [Sugnet, paragraph 0836, This is obtained by connecting the input of column buffer 77B 1 to a reference voltage via switch 77B2, during a first, or reference phase of a clock, indicated as the "SH" phase.], wherein the first transistor is at least 10 times smaller than the output transistor with regard to a width/length ratio [Buhari,Fig.1; Paragraphs 0002;0010; 0025-0026, The power circuit includes a first transistor, with a first terminal connected to a first node, a second terminal connected to an input node, and a control terminal connected to a first control node.].  

       As per claim 6, Buhari and Sugnet teach all the limitations of claim 1 above, wherein Buhari and Sugnet teach, a communication interface buffer [Sugnet, paragraph 0836, This is obtained by connecting the input of column buffer 77B 1 to a reference voltage via switch 77B2, during a first, or reference phase of a clock, indicated as the "SH" phase.], wherein the control circuit is powered via a coupling capacitor between the data bus connection and the control circuit [Buhari , Fig.1; Paragraphs 0002;0010; 0025-0026, The power circuit includes a first transistor, with a first terminal connected to a first node, a second terminal connected to an input node, and a control terminal connected to a first control node.].  

      As per claim 7, Buhari and Sugnet teach all the limitations of claim 6 above, wherein Buhari and Sugnet teach, a communication interface buffer [Sugnet, paragraph 0836, This is obtained by connecting the input of column buffer 77B 1 to a reference voltage via switch 77B2, during a first, or reference phase of a clock, indicated as the "SH" phase.], further comprising a slew rate control capacitor coupled between the data bus connection and the control terminal of the output transistor, wherein the coupling capacitor has a capacitance that is at least twice as small as the slew rate control capacitor [Buhari , Fig.1; Paragraphs 0002;0010; 0025-0026, The power circuit includes a first transistor, with a first terminal connected to a first node, a second terminal connected to an input node, and a control terminal connected to a first control node.].  

       As per claim 8, Buhari and Sugnet teach all the limitations of claim 4 above, wherein Buhari and Sugnet teach, a communication interface buffer [Sugnet, paragraph 0836, This is obtained by connecting the input of column buffer 77B 1 to a reference voltage via switch 77B2, during a first, or reference phase of a clock, indicated as the "SH" phase.], wherein the second disable circuit includes a second transistor having a first current terminal coupled to the control terminal of the first transistor, a second current terminal coupled to ground, and a control terminal adapted to receive a control signal that indicates when a power supply voltage for the communication interface buffer reaches a target level and target stability [Buhari , Fig.1; Paragraphs 0002;0010; 0025-0026, The power circuit includes a first transistor, with a first terminal connected to a first node, a second terminal connected to an input node, and a control terminal connected to a first control node.].  

        As per claim 9, Buhari and Sugnet teach all the limitations of claim 3 above, wherein Buhari and Sugnet teach, a communication interface buffer [Sugnet, paragraph 0836, This is obtained by connecting the input of column buffer 77B 1 to a reference voltage via switch 77B2, during a first, or reference phase of a clock, indicated as the "SH" phase.], wherein the first disable circuit includes: a first transistor having a first current terminal coupled to the control terminal of the output transistor, a second current terminal coupled to ground, and a control terminal coupled to the second disable circuit [Buhari , Fig.1; Paragraphs 0002;0010; 0025-0026, The power circuit includes a first transistor, with a first terminal connected to a first node, a second terminal connected to an input node, and a control terminal connected to a first control node.]; 
      a capacitor having a first side and a second side, the first side of the capacitor coupled to the control terminal of the output transistor, and the second side of the capacitor coupled to the control terminal of the first transistor [Buhari , Fig.1; Paragraphs 0002;0010; 0025-0026, The power circuit includes a first transistor, with a first terminal connected to a first node, a second terminal connected to an input node, and a control terminal connected to a first control node.]; and 
      a resistor having a first side and a second side, the first side of the resistor coupled to the control terminal of the first transistor, and the second side of the resistor coupled to ground [Buhari, paragraphs 0025-0026, The gate drive circuit 110 asserts the signal BGATE_HI at t.sub.2 indicating that the first transistor 101 is fully enhanced….].  

       As per claim 10, Buhari and Sugnet teach all the limitations of claim 1 above, wherein Buhari and Sugnet teach, a communication interface buffer [Sugnet, paragraph 0836, This is obtained by connecting the input of column buffer 77B 1 to a reference voltage via switch 77B2, during a first, or reference phase of a clock, indicated as the "SH" phase.], wherein the data bus connection is an I2C connection, and the communication interface buffer is part of an integrated circuit [Buhari, Paragraphs 0025-0026;0035, The port controller IC 320 includes a communications interface circuit 342 to communicate with a port manager circuit 304 over a communications connection in normal mode. In the illustrated example, an I2C serial bus connection is provided, including a serial clock line 306 (SCL) and a serial data line (SDA).].  

       As per claims 11-16,claims 11-16 are rejected in accordance to the same rational and reasoning as the above claims 1-2,4-5,8 and 10  above, wherein claim 11-16 are the device claims for the apparatus of claims 1-2,4-5,8 and 10.

       As per claims 17-20,claims 17-20 are rejected in accordance to the same rational and reasoning as the above claims 1-3 and 8  above, wherein claims 17-20 are the method claims for the apparatus of claims 1-3 and 8.
                                   Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
       KHAN et al. (US Patent Application Pub. No: 20210034563 A1) teaches the interface circuit has a communication device that comprises an input circuit which is connected in series with an output circuit. KHAN disclose a detection circuit comprises a reference buffer connected to an output terminal of the input circuit with a first output voltage and a magnitude detection circuit is connected to an output terminal of the output circuit with a second output voltage and an output terminal of the reference buffer. KHAN suggests the magnitude detection circuit generates a first peak voltage according to the first output voltage and a second peak voltage according to the second output voltage. KHAN further discloses the detection circuit is configured to detect a hot unplug condition based on the first peak voltage and the second peak voltage and an output signal is genrerated in response to the detected hot unplug condition.
      
       Roy et al. (US Patent Application Pub. No: 20200028345 A1) teaches a methods, apparatus, systems and articles of manufacture are disclosed for preventing undesired triggering of short circuit or over current protection. Roy discloses an example apparatus includes an output terminal; a voltage detection device coupled to a voltage detection input terminal and the output terminal and including a voltage detection output coupled to a logic gate first input terminal; a pulse extender coupled between a logic gate output and a selecting node; a multiplexer coupled to the selecting node and configured to be coupled to a first protection circuit, a second protection circuit, and a driver; and a switch coupled between an input terminal and the output terminal and including a switch gate terminal coupled to the driver.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181